Order, Family Court, New York County (Richard Ross, J.), entered on or about October 17, 2000, which denied petitioner’s application to adopt her grandson, and dismissed the petition, unanimously affirmed, without costs.
The weight of the evidence supports the finding that it would not be in the child’s best interests to be adopted by petitioner. The child, now five years old, entered foster care when he was one week old and has since continuously resided with his foster mother, who made a virtually simultaneous adoption application which has the support of both respondent agency and the child’s law guardian. Contrary to petitioner’s suggestion, she does not, as a blood relative, have a special right to custody. The possibility of a different result herein had petitioner expressed an interest in adopting the child at an earlier time is insufficient to justify removing the child from the only home he *405has ever known (see, Matter of Tiffany Malika B., 215 AD2d 200, lv denied 86 NY2d 707; Matter of D. Children, 177 AD2d 393, 394). We have considered petitioner’s other arguments and find them unavailing. Concur—Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.